                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

United States of America,

                      Plaintiff,
                                                    MEMORANDUM OPINION
       v.                                           AND ORDER
                                                    Criminal No. 19-110 ADM/ECW
Joseph Jay Brown,

                  Defendant.
______________________________________________________________________________

Michelle E. Jones, Assistant United States Attorney, United States Attorney’s Office,
Minneapolis, MN, on behalf of Plaintiff.

Douglas L. Micko, Assistant Federal Defender, Office of the Federal Defender, Minneapolis,
MN, on behalf of Defendant.
______________________________________________________________________________

                                     I. INTRODUCTION

       This matter is before the undersigned United States District Judge for consideration of

Defendant Joseph Jay Brown’s (“Brown”) Objections [Docket No. 47] to Magistrate Judge

Elizabeth Cowan Wright’s September 20, 2019 Report and Recommendation (“R&R”) [Docket

No. 46]. In the R&R, Judge Cowan Wright recommends denying Brown’s Motion to Suppress

Statements, Admissions and Answers [Docket No. 22] and Motion to Suppress Evidence

Obtained as a Result of Search and Seizure [Docket No. 23]. Based on a de novo review of the

record, and for the reasons stated below, Brown’s objections are overruled. The R&R is

adopted. Brown’s motions are denied.

                                     II. BACKGROUND

       The factual background of this case is set forth in the R&R and is incorporated by

reference. Briefly, on June 11, 2015, Special Agent Marissa Pitzen (“SA Pitzen”) of the Internal

Revenue Service - Criminal Investigation (“IRS”) executed a search signed the previous day by
United States Magistrate Judge Steven E. Rau. See Pre-Trial Hearing [Docket No. 29], Gov’t

Ex. 1 (Appl. Search Warrant). The search warrant is supported by an affidavit, in which SA

Pitzen states her 12 years of experience investigating the preparation of false tax returns. The

affidavit then explains her investigation into Number 1 Tax LLC (“Number 1 Tax”), a business

principally owned by Brown and Calvin Karn. Id. at 4-23. SA Pitzen describes receiving an

alert from the IRS’s Scheme Development Center (“SDC”) about the types of tax returns being

filed through Number 1 Tax by Brown and Karn. Based on the alert, SA Pitzen analyzed tax

returns filed by Number 1 Tax. SA Pitzen found evidence that Number 1 Tax knowingly

falsified income tax returns, which were then filed on behalf of clients to create and inflate tax

refunds.

       After SA Pitzen analyzed the personal tax returns of Brown, Karn, and a third filer,

Kyesha Williams, SA Pitzen then set up an undercover operation to place an undercover IRS

agent as a client at Number 1 Tax. According to the affidavit, Brown was the tax form preparer

for the undercover client. Brown recommended reporting extra income, which the client had not

claimed. SA Pitzen reported that in her experience, this evidence revealed and corroborated

what the IRS SDC had flagged, a scheme to file falsified income tax returns. She attested that in

her experience businesses such as Number 1 Tax keep files for their clients and records of their

preparation at the business location, often in hard copy and on the business’ computers.

       Brown objects to the R&R’s determination that the search warrant was supported by

probable cause. Def.’s Obj., at 3-5; R&R, at 23-25. In addition, Brown argues the search

warrant lacked particularity and was otherwise overbroad. Def.’s Obj., at 5-8; R&R, at 25-29.

Finally, Brown argues the good-faith exception to the exclusionary rule (“Leon good-faith


                                                 2
exception”) announced in United States v. Leon, 469 U.S. 897 (1984)) does not apply. Def.’s

Obj., at 8-9; R&R, at 29-31.

                                       III. DISCUSSION

A. Standard of Review

       In reviewing a magistrate judge’s report and recommendation, the district court “shall

make a de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1)(C); see also D. Minn.

L.R. 72.2(b).1 A district judge “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” Id.

B. Probable Cause

       Brown argues the search warrant lacks probable cause because the search warrant

application and supporting affidavit only “raise a mere suspicion” of wrongdoing. Def.’s Obj. at

4. Brown argues the application fails to establish a nexus between the evidence of a crime and

the place to be searched. Id.

       The Fourth Amendment guarantees the “right of the people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures,” and that “no warrants

shall issue, but upon probable cause, supported by Oath or affirmation.” U.S. Const. Amend. IV.

The Eighth Circuit has held that “[a]n affidavit for a search warrant need only show facts

sufficient to support a finding of probable cause.” United States v. Parker, 836 F.2d 1080, 1083

(8th Cir. 1987). Probable cause exists when “a practical, common-sense” evaluation of “all the


       1
         Brown did not object to Judge Cowan Wright’s denial of his motion seeking
suppression of statements, admissions and answers. R&R, at 17-19. Therefore, the Court will
not address this uncontested ruling.

                                                 3
circumstances set forth in the affidavit” demonstrates “a fair probability that contraband or

evidence of a crime will be found in a particular place.” Illinois v. Gates, 462 U.S. 213, 238

(1983). “Probable cause is a fluid concept that focuses on ‘the factual and practical

considerations of everyday life on which reasonable and prudent [persons], not legal technicians,

act.’” United States v. Colbert, 605 F.3d 573, 576 (8th Cir. 2010) (quoting Gates, 462 U.S. at

231). “A magistrate’s determination of probable cause should be paid great deference by

reviewing courts.” Gates, 462 U.S. at 236 (quotation marks omitted). “[T]he duty of a

reviewing court is simply to ensure that the magistrate had a substantial basis for . . .

conclud[ing] that probable cause existed.” Id. at 238–39 (quotation marks omitted, alteration in

original).

        Brown’s arguments challenging SA Pitzen’s affidavit were considered and properly

rejected by Judge Cowan Wright. R&R at 23-31. The information included in the affidavit

amply supports probable cause for the search warrant for Number 1 Tax. As described in the

R&R and above, the affidavit cites an alert from IRS SDC directed to income tax returns filed

through Number 1 Tax. It further cites an analysis of the data by an experienced IRS agent, SA

Pitzen. SA Pitzen also reviewed the individual tax returns of Number 1 Tax’s filers, Brown,

Karn, and Williams. Finally, the IRS conducted an undercover operation at Number 1 Tax. All

sources of information are in mutual and cumulative support of probable cause that evidence of a

crime would be discovered at Number 1 Tax’s business location. In sum, these facts provided

the necessary nexus and more than a “fair probability” that evidence of a scheme to falsify tax

returns would be found at the business location of Number 1 Tax.




                                                  4
C. Particularity and Overbreadth

       Brown concedes that the R&R correctly stated the legal requirements of search warrant

particularity and the legal dangers of an overbroad search warrant. Brown contests the R&R’s

application of the law when applied to the search warrant in this case.

        The warrant was neither overly broad nor lacking in particularity. As the R&R rightly

determined, the warrant in this case is more closely analogous to United States v. Fiorito, 640

F.3d 338 (8th Cir. 2011) and United States v. Kail, 804 F.2d 441 (8th Cir. 1986), than it is to the

deficient warrant in United States v. Winn, 79 F. Supp. 3d 904 (S.D. Ill. 2015).

       Brown now relies upon Rickert v. Sweeney, 813 F.2d 907 (8th Cir. 1987), an IRS

investigation where the search warrant authorized seizure of an overly broad group of records

encompassing a company’s entire business when the evidence cited in the warrant only

supported criminal conduct with respect to one particular development project. Brown argues

that similar to the Rickert fact pattern, the search warrant here only identified possible wrong-

doing in four individual tax returns, and therefore, the search warrant should have been limited

to those four tax returns. But, unlike in Rickert, the investigation in this case began with broader

data collected by the IRS SDC and analyzed by SA Pitzen, which suggested many tax returns

filed through Number 1 Tax were falsified. SA Pitzen’s further investigation into four particular

instances corroborated data that pointed to a broader scheme. The warrant was correspondingly

broad, without being overly broad, to collect the relevant business files of Number 1 Tax.

D. Leon Good-Faith Exception

       Even if the search warrant lacked sufficient probable cause as Brown argues, the warrant

is saved by the Leon good-faith exception. See Leon, 468 U.S. 897 (1984). Under the Leon


                                                 5
exception, “disputed evidence will be admitted if it was objectively reasonable for the officer

executing a search warrant to have relied in good faith on the judge's determination that there

was probable cause to issue the warrant.” United States v. Grant, 490 F.3d 627, 632 (8th Cir.

2007). The reviewing court should consider the totality of the circumstances, “including any

information known to the officer but not included in the affidavit . . . .” United States v. Jackson,

784 F.3d 1227, 1231 (8th Cir. 2015).

       Four instances exist in which the good-faith exception will not apply:

       (1) when the affidavit or testimony in support of the warrant included a false
       statement made knowingly and intentionally or with reckless disregard for its truth,
       thus misleading the issuing judge;

       (2) when the judge ‘wholly abandoned his judicial role’ in issuing the warrant;

       (3) when the affidavit in support of the warrant was ‘so lacking in indicia of probable
       cause as to render official belief in its existence entirely unreasonable’; and,

       (4) when the warrant is ‘so facially deficient’ that the executing officer could not
       reasonably presume the warrant to be valid.

United States v. Houston, 665 F.3d 991, 994 (8th Cir. 2012).

       As the R&R explains, nothing in the record indicates that any of these four circumstances

apply in this case. In addition, Brown has not argued that SA Pitzen misrepresented the data she

presented in the affidavit, nor has Brown argued that SA Pitzen’s conclusions were misleading.

Brown has only argued that SA Pitzen’s conclusions were not explicitly connected to wrong-

doing and were not bench marked to a norm. But, Brown has not provided the Court with any

reason to find SA Pitzen lacked good-faith in the presentation of probable cause to the

authorizing magistrate judge. Based on SA Pitzen’s experience, the data provided by the IRS

SDC, SA Pitzen’s analysis of tax return data from Number 1 Tax, and her knowledge of the


                                                 6
results of the undercover investigation, which she found corroborating, SA Pitzen’s reliance on

the warrant was objectively reasonable.

                                     IV. CONCLUSION

       Based upon the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

       1.     Brown’s Objections to Report and Recommendation [Docket No. 47] are
              OVERRULED;

       2.     The Report and Recommendation [Docket No. 46] is ADOPTED;

       3.     Brown’s Motion to Suppress Statements, Admissions and Answers [Docket No.
              22] is DENIED;

       4.     Brown’s Motion to Suppress Evidence Obtained as a Result of Search and
              Seizure [Docket No. 23] is DENIED.


                                                    BY THE COURT:



                                                          s/Ann D. Montgomery
                                                    ANN D. MONTGOMERY
                                                    U.S. DISTRICT JUDGE

Dated: December 5, 2019.




                                               7
